DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US10143098).

Regarding claim 1 Lee discloses:
An electronic device comprising: 
a display panel (e.g. 100 FIG.5) including: 
a first non-folding area (e.g. NFA FIG.5); 
a second non-folding area (e.g. other NFA FIG.5) spaced apart from the first non-folding area in a first direction; and 
a folding area (e.g. FA FIG.5) disposed between the first non-folding area and the second non- folding area; and 
a folding module (e.g. CTM FIG.5) disposed below the display panel, wherein the folding module comprises: 
a first support member (e.g. SM1 FIG.5) disposed below the first non-folding area;
 a second support member (e.g. SM2 FIG.5) disposed below the second non-folding area; 
a first hinge (e.g. BSC1 FIG.26) slidably coupled to the first support member and disposed below the folding area; 
a second hinge (e.g. BSC2 FIG.26) slidably coupled to the second support member and disposed below the folding area; 
a first multi-joint body (e.g. JP1 FIG.26) coupled to the first support member; 
a second multi-joint body (e.g. JP2 FIG.26) spaced apart from the first multi-joint body in the first direction and coupled to the second support member; and 
a central joint (e.g. JP3 FIG.26) disposed between the first multi-joint body and the second multi- joint body, the central joint coupled to the first multi-joint body and the second multi- joint body, the central joint overlapping at least a portion of the first multi-joint body and at least a portion of the second multi-joint body in a plan view (e.g. shown FIG.26).

Regarding claim 2 Lee discloses:
the central joint comprises: 
a base portion having a half-cylindrical shape (e.g. shown FIG.12), the base portion disposed in a space formed in the first hinge and in a space formed in the second hinge (e.g. shown by arrows FIG.13); and 
a joint portion (e.g. with arrows pointing therein FIG.13) disposed above the base portion and coupled to the first multi-joint body and the second multi-joint body (e.g. indicated by arrows FIG.13).

Regarding claim 3 Lee discloses:
the base portion supports the first multi-joint body and the second multi-joint body in case that the display panel is folded (e.g. shown FIG.27).

Regarding claim 4 Lee discloses:
the first hinge comprises: 
a first support portion (e.g. SC1 FIG.5) disposed below the first multi-joint body, wherein the space in which the base portion is disposed is defined in the first support portion (e.g. indicated via arrows FIG.5); and
 a first coupling portion (e.g. coupling indicated along dotted lines FIG.5) disposed in the space in which the base portion is disposed, the first coupling portion coupled to the base portion (e.g. indicated via dotted lines FIG.5).

Regarding claim 5 Lee discloses:
the first support portion supports at least a portion of the first multi-joint body in case that the display panel is unfolded (e.g. indicated FIG.5).

Regarding claim 6 Lee discloses: 
a hinge holder including: 
a holder portion (e.g. HGP FIG.6) coupled to the base portion (via e.g. CG FIG.6); and 
a protrusion portion (e.g. BDP/RU FIG.10) protruding from the holder portion in a second direction intersecting the first direction, the protrusion portion coupled to the first coupling portion (e.g. attached via dotted lines shown/indicated FIG.6), wherein the first coupling portion is coupled to the base portion by the hinge holder (e.g. indicated via dotted lines FIG.6).

Regarding claim 7 Lee discloses:
the first coupling portion is rotatably coupled to the protrusion portion (e.g. indicated FIG.10, RU="rotation unit" paragraph [0091]).

Regarding claim 8 Lee discloses:
the holder portion includes an opening (e.g. CH1 FIG.10), and the hinge holder includes a pin passing through the opening (e.g. indicated via dotted line(s) FIG.10), the pin coupling the holder portion to the base portion (e.g. shown/indicated FIG.6).

Regarding claim 9 Lee discloses:
the base portion includes a hinge groove (e.g. shown FIG.13) that accommodates the first coupling portion (e.g. indicated via arrows FIG.13) and the hinge holder (e.g. accommodated under JP3 indicated FIG.6).

Regarding claim 10 Lee discloses:
the first hinge is rotatable about a first rotation axis extending in a second direction intersecting the first direction (e.g. RX1 FIG.26), and the second hinge is rotatable about a second rotation axis extending in the second direction (e.g. RX2 FIG.26), the second hinge being spaced apart from the first rotation axis in the first direction (e.g. indicated FIG.26).

Regarding claim 11 Lee discloses:
the display panel is folded about a folding axis extending in the second direction (e.g. shown FIG.2), the first rotation axis and the second rotation axis are spaced apart from each other in the first direction (e.g. shown FIG.2), and the folding axis is disposed between the first rotation axis and the second rotation axis in a plan view (e.g. shown/indicated FIG.27).

Regarding claim 15 Lee discloses:
An electronic device comprising: 
a display panel (e.g. 100 FIG.5) which is foldable or unfoldable; and 
a folding module  (e.g. CTM FIG.5) disposed below the display panel, wherein the folding module comprises: 
a first multi-joint body (e.g. JP1 FIG.26) disposed below the display panel; 
a second multi-joint body  (e.g. JP2 FIG.26) spaced apart from the first multi-joint body in a first direction; 
a first hinge (e.g. BSC1 FIG.26) that contacts at least a portion of the first multi-joint body (e.g. shown FIG.26) and is disposed below the first multi-joint body in case that the display panel is unfolded (shown/indicated e.g. FIG.25); 
a second hinge (e.g. BSC2 FIG.26) that contacts at least a portion of the second multi-joint body (e.g. shown FIG.26) and is disposed below the second multi-joint body in case that the display panel is unfolded (shown/indicated e.g. FIG.25); and 
a central joint (e.g. JP3 FIG.26) that contacts the first multi-joint body and the second multi-joint body (e.g. shown FIG.25) and is coupled to the first multi-joint body and the second multi-joint body in case that the display panel is folded (e.g. shown FIG.27).

Regarding claim 16 Lee discloses:
the folding module comprises a hinge holder which includes: 
a holder portion (e.g. HGP FIG.6) coupled to the central joint (via e.g. CG FIG.6); and 
a protrusion portion (e.g. BDP/RU FIG.6) protruding from the holder portion in a second direction intersecting the first direction (e.g. shown/indicated FIG.6), the protrusion portion coupled to the first hinge (e.g. shown FIG.6).

Regarding claim 17 Lee discloses:
the first hinge is rotatably coupled to the protrusion portion (e.g. indicated FIG.10, RU="rotation unit" paragraph [0091]).

Regarding claim 18 Lee discloses:
the first hinge is rotatable about a first rotation axis extending in a second direction intersecting the first direction (e.g. RX1 FIG.26), and the second hinge is rotatable about a second rotation axis extending in the second direction (e.g. RX2 FIG.26), the second hinge being spaced apart from the first rotation axis in the first direction (e.g. indicated FIG.26).

Regarding claim 19 Lee discloses:
the display panel is folded about a folding axis extending in the second direction (e.g. shown FIG.2), the first rotation axis and the second rotation axis are spaced apart from each other in the first direction (e.g. shown FIG.2), and the folding axis is disposed between the first rotation axis and the second rotation axis in a plan view (e.g. shown/indicated FIG.27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US10143098) in view of KIM et al. (US 2020/0383217).

Regarding claim 12 Lee discloses: 
The electronic device of claim 1
Lee does not explicitly disclose:
a plate disposed between the display panel and the folding module
KIM teaches:
a plate (e.g. SC FIG.14) disposed between the display panel and the folding module (e.g. described paragraph [0091], indicated FIG.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Lee, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: "The step compensation layer SC covers the step to provide the entirely flat surface, and may support the display panel DP to be flat. The step compensation layer SC may compensate a step which may be generated between joints J1, J2, J3, J4, J5, and J6 of a joint unit JU." (paragraph [0094])

Regarding claim 13 Lee as modified discloses: 
The electronic device of claim 12
Lee does not explicitly disclose:
grooves are defined in an area of the plate overlapping the folding area in a plan view 
KIM teaches:
grooves are defined in an area of the plate overlapping the folding area in a plan view (e.g. shown FIG.15, described paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Lee, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: "The step compensation layer SC covers the step to provide the entirely flat surface, and may support the display panel DP to be flat. The step compensation layer SC may compensate a step which may be generated between joints J1, J2, J3, J4, J5, and J6 of a joint unit JU." (paragraph [0094])

Regarding claim 14 Lee as modified discloses: 
The electronic device of claim 13
Lee does not explicitly disclose:
the first multi-joint body, the second multi-joint body, and the central joint overlap the grooves in a plan view
KIM teaches:
the first multi-joint body (e.g. j4, j6 FIG.12), the second multi-joint body (e.g. j3, j5 FIG.12), and the central joint (e.g. j1, j2 FIG.12) overlap the grooves in a plan view (e.g. shown FIG.15, described paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Lee, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: "The step compensation layer SC covers the step to provide the entirely flat surface, and may support the display panel DP to be flat. The step compensation layer SC may compensate a step which may be generated between joints J1, J2, J3, J4, J5, and J6 of a joint unit JU." (paragraph [0094])

Regarding claim 20 Lee discloses: 
The electronic device of claim 15
Lee does not explicitly disclose:
a plate disposed between the display panel and the folding module, wherein grooves are defined in an area of the plate overlapping the first multi-joint body, the second multi-joint body, and the central joint in a plan view
KIM teaches:
a plate (e.g. SC FIG.14) disposed between the display panel and the folding module (e.g. described paragraph [0091], indicated FIG.14), wherein grooves are defined in an area of the plate overlapping the first multi-joint body (e.g. j4, j6 FIG.12), the second multi-joint body (e.g. j3, j5 FIG.12), and the central joint (e.g. j1, j2 FIG.12) in a plan view (e.g. shown FIG.15, described paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIM as pointed out above, in Lee, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: "The step compensation layer SC covers the step to provide the entirely flat surface, and may support the display panel DP to be flat. The step compensation layer SC may compensate a step which may be generated between joints J1, J2, J3, J4, J5, and J6 of a joint unit JU." (paragraph [0094])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose similar mechanisms as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841